Citation Nr: 1725909	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral foot bunions with bilateral hallux valgus, including postoperative residuals, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a fracture of the right foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.  In February 2015 the Board remanded the matters for additional development.  The Board has recharacterized the issues on appeal to more clearly align with the facts found in this case.  

The issue of entitlement to service connection for a fracture of the right foot is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral pes planus was not "noted" at service entrance; resolving all doubt in favor of the Veteran, it is reasonably shown that pes planus was incurred in service, and symptoms of bilateral foot pain have persisted since service.

2.  The Veteran's bilateral foot bunions with bilateral hallux valgus, including postoperative residuals, were caused by her bilateral pes planus.





CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2016).

2.  Bilateral foot bunions with bilateral hallux valgus, including postoperative residuals, were proximately due to, or otherwise aggravated by bilateral pes planus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA notice has been satisfied with regard to the claims of service connection for bilateral pes planus and bilateral foot bunions with bilateral hallux valgus, including postoperative residuals, to include as secondary to bilateral pes planus, as the Board is granting service connection for those claims and as such, the claims are substantiated and there are no further VCAA duties with respect to them.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, to include arthritis, may be presumed to be service connected if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service may be established by showing continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

The Veteran contends that she has disabilities of the feet that began during her active duty service.  Her service treatment records (STRs) are silent for any history, complaints, treatment or diagnoses of a foot disorder during service.  The report of an August 1971 enlistment medical examination reveals that the Veteran's feet were normal on clinical evaluation.  There were no abnormalities of the feet noted at enlistment.  On her medical history report completed at that same time, she noted she did not have or had ever had foot trouble.  Her August 1972 separation medical examination reveals her feet were normal on clinical evaluation.  However, on the separation medical history report the physician noted the Veteran complained of right and left foot pain (right greater than left) when she walked a lot and that it was resolving.

A February/March 1982 VA outpatient orthopedics clinic report notes the Veteran was seen with bilateral hallux valgus that were symptomatic when she wore heels and if she was on her feet for long periods.  On physical examination bilateral hallux valgus with bunions and bilateral soft corn between 1st and 2nd toe was shown.  The assessment was bilateral bunion.  X-rays of the feet in February 1982 shows early hallux valgus, bilaterally.  X-rays of the feet in October 1985 shows a complete loss of the longitudinal arch of the feet (flatfoot).  There was hindfoot valgus and forefoot varus.  There was also hallux valgus.  The impression was severe flatfoot.  

On April 1998 VA general medical examination, the Veteran reported a history of flatfeet that was present when she entered the military.  She reported bunions on her feet.  Examination of the feet revealed a history of pain, weakness, stiffness, and occasional lack of endurance when she spent any time on her feet.  Her symptoms were present bilaterally.  The examiner noted that the Veteran had no specific treatment for her foot symptoms but she realizes that they may be related to her flatfeet.  Examination of the right foot revealed a large bunion with approximately 30 degrees of valgus angulation at the 1st metatarsal phalangeal joint.  The examiner noted that examination of the left foot was very similar to that of the right foot except the Veteran did not report increased pain related to activity of the left foot.  X-rays of the feet reveal moderate bilateral hallux valgus deformity with bunions.  The diagnoses were pes planus, status post fracture bone of the right foot with apparent healing, and normal examination at that time, and bilateral bunions at the medial heads of the 1st metatarsals bilaterally with moderate valgus angulation.

During a January 2001 VA mental disorders examination, the Veteran reported a history of chronic foot pain.  She stated that ever since the 1970's she has had pain in her feet.  In September 1998 she underwent bilateral bunionectomy with osteotome and cortical screw placement.  She stated that she continued to have foot pain, which was exacerbated by any prolonged period of standing or walking.

April 2010 x-rays of the feet show bilateral pes planus deformities.  On the right, postsurgical changes were noted about the proximal 1st metatarsal with orthopedic screw in place.  There is no evidence of hardware failure or loosening.  The 1st MP [metacarpal phalangeal joint] and interphalangeal joint show arthritic disease.  An old fracture deformity is noted about the head of the second proximal phalanx.  Mild degenerative changes are again noted of the left foot with an old fracture deformity of the distal left fibula.  Suspect surgery for previous bunion.  The mild hallux valgus deformity is unchanged.  The impression was stable postsurgical and degenerative changes; nothing acute.  

On August 2012 VA flatfoot (pes planus) examination, the Veteran reported that she had a stress fracture on her left foot in 2002.  She complained that her feet were flat and hurt when she walked on them.  She was issued over-the-counter standard orthotics.  She had bilateral surgeries for hallux valgus in 1999.  She complained of corns since surgery.  She stated that she has had flatfeet her entire life.  She recalled injuring her foot at Fort Riley during basic training.  X-rays of the feet show degenerative or traumatic arthritis, bilaterally.  The diagnosis was flatfeet.  The examiner noted that the Veteran has had flatfeet her entire life.  The records in 1971-72, while in service, do indicate she had a foot injury and was seen.  However, there are no records of treatment from 1972 after leaving military service until 1998 with regards to her feet.  Her current condition is consistent with progression of flat feet along a normal course.  There is no record to support that the military worsened the natural history or of problems in the intervening time when there are no records.  Based on current evidence it is less likely than not that the Veteran's current foot conditions are caused by or the result of or worsened by her time in service.  

A March 2013 VA primary care note shows marked pes planus, left greater than right, and pain to the medial aspect of the feet.  Strong dorsi pedis pulse, evidence of bunionectomy noted on the left and right with subjective pain to the area of the distal 1/3rd of the left fibula.  The impression was chronic extremity pain, stress fracture.  

At the March 2014 Travel Board hearing, the Veteran testified that she had a "slight foot problem" at the time of enlistment into military service, however, her feet were never symptomatic until her performance of strenuous physical activity during basic training.  She reportedly did not seek treatment for foot problems during basic training because she was allowed to sit out activities that caused foot pain.  Foot pain reportedly continued into her advanced individual training as a medical corpsman, which required prolonged standing and walking on hard surfaces in the medical ward.  She reported subsequent inservice emergency treatment for foot pain with diagnosis of "stress fractures on the balls of her feet due to standing," and indicated that she was unsure why documentation of such treatment was not contained in her service treatment records currently associated with the claims file.  She reported that her supervisors would not allow her to "talk to reporters" about foot pain or do what she needed to "make herself better."  She reported that she eventually went "AWOL" [absent without leave] because she just could not take it anymore and that she was therefore administratively discharged under honorable conditions soon after turning herself in.  She reported experiencing bilateral foot problems continuously since discharge with surgical treatment for bunions and hammertoes.

April 2014 x-rays of the feet show bilateral pes planus with degenerative changes involving the feet.  An August 2014 VA outpatient podiatry note shows the Veteran presented with concerns of bilateral foot and ankle pain of long duration.  She stated that she had dealt with severe pes planus deformity.  Physical examination revealed extensive medial arch compression bilaterally, extensive forefoot varus deformity and increased abduction of the feet.  The impression was extensive degenerative changes of the rearfoot/tarsal area with severe pes planus, osteoporosis and hammertoes.  A May 2014 VA outpatient clinic report notes the Veteran was recommended for an appointment with an orthotist to evaluate for bunion footwear.  In a June 2014 VA outpatient clinic report, the Veteran complained of pain of the feet and bunions.  The provisional diagnosis was bunion.

Pursuant to the February 2015 Board remand, the examiner who conducted the August 2012 VA examination provided an addendum opinion (June 2015) for clarification of the nature and etiology of the Veteran's feet disabilities.  In the June 2015 VA medical opinion the examiner opined that it is less likely than not (a probability of 50 percent or less) that any of the Veteran's foot disabilities began in or is related to service, to include prolonged standing, walking, and marching.  Further, it is less likely than not that the Veteran's condition while in military service aggravated or worsened any foot condition that may have preexisted her military service.  It is more likely than not that the foot injury the Veteran sustained in service fully resolved.  Any preexisting foot condition including asymptomatic pes planus is less likely than not to have been altered in its natural progression by her military service.  The rationale for the opinions was that the Veteran's entrance report of medical history indicates no foot trouble.  It does not specify if there is an asymptomatic pes planus.  The Veteran gave a history of a lifelong pes planus during examination.  Pes planus can be asymptomatic and become symptomatic depending on the situation.  On August 2, 1972 for "ETS" history, there was a response to having foot trouble with an explanation as complaints of pain of the feet (right greater than left) when walking a lot, resolving.  This indicates that the Veteran may have had symptomatic pes planus around the time of discharge that was resolving.

The examiner noted further that pes planus may remain asymptomatic or be symptomatic depending on activity level, shoe gear, body mass, or use of in shoe orthoses.  As the records indicate, the Veteran's foot pain was noted as resolving in the records.  This would indicate that, whatever was the cause of the pain, it was not a permanent condition.  There is no indication in the records to confirm a diagnosis of stress fracture and no x-rays since that time had indications of prior fractures.  As she was seen for several other medical issues, there is no evidence that she was discouraged from seeking medical treatment.  

Additionally, the examiner stated that the Veteran's current conditions include hammertoes, post bunionectomies, flatfoot, and osteoporosis (as per August 2014 podiatry note).  There is no evidence in literature to support that the overuse condition the Veteran had in 1972 could have caused her current foot condition.  If the Veteran did have stress fractures, these would have healed with a few months of reduced activity.  The records indicate that her condition was resolving.  Bunion formation from flatfoot/hyperpronation, poor shoe gear would take many years and there is no evidence in literature to suggest that well under one year or intense activity would cause bunion deformity.  The hammertoes are similar in that they take years of activity to develop.  Her osteoporosis developed over years and is associated with metabolic conditions, diet age hormones and is not associated with the exercise level from 40 years earlier.  

Finally, the examiner noted that the Veteran's description and the history does indicate that she had an asymptomatic pes planus upon entering the military (per the history this would not have been noted, as the examination strictly asks foot problems and asymptomatic condition would not be a problem).  The Veteran's painful foot condition while in the military was most likely related to sudden increase in activity and it is common that military recruits are at higher risk for developing metatarsal stress fractures.  Complete recovery would be anticipated.  If the Veteran had stress reaction or metatarsalgia, the treatments are often similar and less likely to involve casting.  The outcomes are all expected as full recovery.

Pes Planus

The Veteran essentially contends that her bilateral foot disability (pes planus) did not preexist service entrance and that it began in service during basic training.  See Hearing Transcript, p.2.  The Board notes that the August 2012 VA examiner opined that the Veteran has had flatfeet her entire life.  The June 2015 VA examiner noted in his rationale that the Veteran gave a history of a lifelong pes planus during examination.  However, such findings were based on the Veteran's self-reported history of flatfeet prior to service.  Under various caselaw such lay statements, alone, are insufficient to rebut the presumption of soundness.  See, e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Specifically, the Veteran claims that her feet problems resulted from her performing strenuous physical activity during basic training and continued into her advanced individual training as a medical corpsman, which required prolonged standing and walking on hard surfaces in the medical ward.  She further maintains that she has experienced bilateral foot problems continuously since discharge with surgical treatment for bunions and hammertoes.

Upon review of the evidence of record, the Board finds that pes planus was not "noted" at service entrance.  In the August 1971 service entrance medical examination, clinical evaluation of the Veteran's feet was "normal."  Further, the August 1971 Report of Medical History, completed by the Veteran upon entrance into service, does not reveal any notation regarding a foot disorder or pes planus, and the Veteran specifically checked "no" as to having foot trouble. 

For these reasons, the Board finds that the record does not demonstrate that a bilateral foot disability, including pes planus, was noted upon entry into service and does not demonstrate by clear and unmistakable (obvious or manifest) evidence that pes planus existed before service entrance.  For these reasons, the Board finds that the presumption of soundness attached at service entrance and has not been rebutted in this case.  See 38 C.F.R. § 3.304(b); see also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), Crowe, 7 Vet. App. 238, 245.

Next, the Board finds that the preponderance of the competent and probative evidence of record weighs in favor of a finding that currently diagnosed flatfeet was incurred in service.  Although service treatment records do not reflect any complaints, treatment or diagnosis of pes planus during service, the Veteran's August 1972 report of medical history, completed at service separation, shows the Veteran specifically checked "yes" as to having foot trouble, and the examining physician noted that the Veteran complained of right and left foot pain when she walked a lot that was resolving.  The June 2015 VA examiner noted that this indicates that the Veteran may have had symptomatic pes planus around the time of discharge that was resolving.  The Board finds the August 1972 report of medical history and the VA examiner's statement that the Veteran may have had pes planus at discharge from service, weighs in favor of a finding that the Veteran's pes planus first manifested in service. 

The August 2012 VA examiner opined that it is less likely than not that the Veteran's current foot conditions are caused by the result of or worsened by her time in service.  The examiner expressed that the Veteran had flatfeet her entire life and service records do not indicate she had a foot injury for which she was treated; nor are there records of treatment from 1972 after leaving military service until 1998 with regards to her feet.  Her bilateral foot disorder at that time was consistent with progression of flat feet along a normal course.  The same VA examiner who examined the Veteran in August 2012 opined in a June 2015 VA medical opinion 
that it is less likely than not that any of the Veteran's foot disabilities began in or is related to service, to include prolonged standing, walking, and marching; and it is less likely than not that the Veteran's condition while in military service aggravated or worsened any foot condition that may have preexisted her military service.  It is more likely than not that the foot injury the Veteran sustained in service fully resolved.  The rationale for the opinions was essentially that the Veteran's entrance report of medical history indicated no foot trouble and the Veteran gave a history of a lifelong pes planus during examination.  

The Board finds that the August 2012 VA examination and June 2015 addendum opinion are of little probative weight in determining this matter.  VA examiner's rationales for his opinions are based on an inaccurate factual premise because the examiner did not consider the statements made by the Veteran that support a showing of continuity of symptoms after service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Furthermore, the examiner has not shown by clear and unmistakable evidence that the Veteran's flatfeet existed prior to service (to rebut the presumption of soundness on entry into service), and that the disability was not aggravated by service.  As discussed above, the Board has found that the record does not demonstrate that pes planus was noted at entrance into service, and does not demonstrate by clear and unmistakable (obvious or manifest) evidence that pes planus existed before service entrance.  In this regard, the Board finds that the medical opinion that pes planus was asymptomatic at service entrance and manifested as foot pain from walking a lot as reported at the time of the separation examination does not constitute clear and unmistakable evidence that pes planus existed prior to service.  The evidence shows that the Veteran reported her bilateral foot symptoms were the result of her performance of strenuous physical activity during basic training.  Since the June 2015 VA medical opinion is based on an inaccurate assumption that the Veteran's pes planus disability pre-existed service entrance, to that extent, it lacks probative value.  

While the Veteran has been afforded VA examinations in April 1998 and August 2012 to determine the nature and etiology of her claimed foot disability, the Board finds that they are inadequate for the purpose of adjudication of the Veteran's claim for service connection for a bilateral foot disability.  Specifically, neither the April 1998 nor the August 2012 VA examiner use the correct legal standard in determining that the Veteran's flatfeet disability preexisted service and the August 2012 examiner did not use the correct legal standard in determining whether the Veteran's flatfoot disability was not aggravated by service.  Moreover, it appears that the August 2012 opinion to the effect that the Veteran's flatfeet disability was not aggravated by service is based on the lack of documentation of foot complaints during service and until 1998.

The evidence also includes the Veteran's lay statements, which include reports of persistent bilateral foot pain since service separation.  See March 2014 hearing transcript.  The Board finds that the Veteran is competent to give evidence about what she experiences.  Layno v. Brown, 6 Vet. App. 465 (1994). 

For these reasons, the Board finds that the evidence of record shows that the Veteran's pes planus had its onset during active service.  Therefore, the Board concludes that pes planus was incurred in service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pes planus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Foot Bunions with Bilateral Hallux Valgus, Including Postoperative Residuals, Secondary to Bilateral Pes Planus

Service connection has already been established for bilateral pes planus.  The April 1998 VA examiner diagnosed bilateral bunions at the medial heads of the 1st metatarsals bilaterally with moderate valgus angulation.  In September 1998, the Veteran underwent bilateral bunionectomy with osteotome and cortical screw placement.  On examination in January 2001 she reported that since the 1998 surgery she continues to have foot pain, which was exacerbated by any prolonged period of standing or walking.  April 2010 x-rays show mild hallux valgus deformity was unchanged.  VA outpatient clinic reports dated in 2014 show diagnoses of bunion.  The June 2015 VA provider noted that bunion formation from flatfoot/hyperpronation and poor shoe gear would take many years, and there is no evidence in literature to suggest that well under one year of intense activity would cause bunion deformity.  A VA treatment report in February/March 1982 shows an assessment of bilateral bunion.  X-rays of the feet in April 1998 revealed moderate bilateral hallux valgus deformity with bunions.  These1998 x-rays are consistent with the June 2015 VA examiner's opinion regarding bunion formation from flatfeet as it has been determined that a flatfeet disability had its origin in service in 1972 and the earliest postservice record of any foot disorder, including bilateral bunion and hallux valgus was in 1982.  

Therefore, resolving all reasonable doubt in the Veteran's favor, service connection is granted for bilateral foot bunions with bilateral hallux valgus, including any postoperative residuals, as secondary to the service-connected bilateral pes planus.


ORDER

Service connection for pes planus is granted.

Service connection for bilateral foot bunions with bilateral hallux valgus, including postoperative residuals is granted.


REMAND

Regarding the issue of entitlement to service connection for a fracture of the right foot, in February 2015 the Board remanded the matter for further development.  Specifically, the Board instructed the AOJ to request from all appropriate records repositories the report of an August 1972 x-ray of the Veteran's right foot and/or bilateral foot that was performed at Irwin Army Hospital in Fort Riley, Kansas (see August 22, 1972 podiatry note).  In May 2015 the AOJ requested the record from Irwin Army Community Hospital.  However, it does not appear that the AOJ received a response to its request, or ever followed up.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Upon remand, VA must attempt to obtain such record from Irwin Army Community Hospital unless further attempts would be futile.   

Accordingly, the case is REMANDED for the following action:

1.  Resend the request to all appropriate records repositories for a copy of the report of an August 1972 x-ray of the Veteran's right foot and/or bilateral feet that was performed at Irwin Army Hospital in Fort Riley, Kansas.

All records requests and responses received must be documented in the Veteran's record, and all pertinent follow-up must be undertaken.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

2.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the claim for service connection for a fracture of the right foot.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


